              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:17-cr-00012-MR-DLH


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             ORDER
                                )
TRAVIS LINDSEY MEHAFFEY,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the “Motion for Case

Documents” filed by Colbey Mehaffey [Doc. 54].

      The Defendant pleaded guilty to one count of receipt of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A). He was sentenced

on November 2, 2017, to a term of 114 months’ imprisonment. [Doc. 52].

He did not file a direct appeal.

      The present motion before the Court was filed by Colbey Mehaffey, a

person who claims to hold power of attorney for the Defendant. Colbey

Mehaffey requests copies of any “sealed documents that may apply to the

deals and sentencing of” the Defendant. [Doc. 54 at 1]. For grounds, Colbey
Mehaffey states that he is requesting these documents “in an attempt to

appeal due to some suspected errors in this trial.” [Id.].

      To the extent that Colbey Mehaffey is attempting to appear in this

matter on the Defendant’s behalf, this motion must be denied. Appearances

in federal court are governed by 28 U.S.C. § 1654, which permits parties “[i]n

all of the Courts of the United States ... [to] plead and conduct their own

cases personally or by counsel....” 28 U.S.C. § 1654. This section, which

codifies the Sixth Amendment's right to counsel, allows a litigant a choice

between representation by counsel and self-representation. See Faretta v.

California, 422 U.S. 834 (1975). The term “counsel” as used in this context,

however, refers only to an individual authorized to practice law. See United

States v. Irwin, 561 F.2d 198, 200 (10th Cir. 1977). The right to assistance

of counsel does not include the right to representation by a person

unlicensed to practice law. United States v. Taylor, 569 F.2d 448, 451 (7th

Cir. 1978); see also United States v. Martin, 790 F.2d 1215, 1218 (5th Cir.

1986) (holding that the defendant had no right to be represented by non-

lawyer); United States v. Wilhelm, 570 F.2d 461, 465 (3d Cir. 1978) (rejecting

contention that defendant had constitutional right “to be represented by a

friend who is neither a law school graduate nor a member of the bar”). The

Defendant’s designation of power of attorney to Colbey Mehaffey does not
                                       2
permit him to represent the Defendant in this matter. See Myers v. AT&T

Corp., No. 2:13-cv-1432-RMG, 2013 WL 4823282, at *2 (D.S.C. Sept. 9,

2013).

     IT IS, THEREFORE, ORDERED that the “Motion for Case Documents”

filed by Colbey Mehaffey [Doc. 54] is DENIED.

     IT IS SO ORDERED.



                           Signed: November 7, 2018




                                       3
